Order denying the defendant’s motion to require plaintiff to state separately and number the causes of action contained in the complaint pursuant to rule 90 of the Rules of Civil Practice, and denying the defendant’s motion to strike from the complaint paragraphs “ Fourth ” to “ Seventh,” inclusive, and “ Eleventh,” pursuant to rule 103 of the Rules of Civil Practice, affirmed, without costs, with leave to defendant to answer within ten days from the entry of the order hereon. No opinion. Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.